Per Curiam.
Plaintiff Misc.ly Masons, Inc. appeals from an order granting summary judgment in favor of defendant D. H. Overmyer Co., Inc.
Overmyer hired defendant Green and White Construction Co., Inc. to construct a warehouse facility on its property in Woodbridge, New Jersey. Green and White subcontracted the masonry work on the project to plaintiff who filed notices oí intention in connection therewith. When plaintiff later filed a mechanic’s lien claim for the balance due under its contract, it failed to endorse upon the lien claim the time of commencement of the action to enforce the same. The grant of summary judgment was predicated upon this omission.
In granting the motion the court below was of the opinion that Cox v. Hruza, 54 N. J. Super. 54 (App. Div. 1959) was controlling. We agree. In that case, where, as here, the plaintiff had urged that no other interest would be unjustly affected by allowance of its lien, it was held that the endorsement requirement of N. J. S. A. 2A:44—99 and 101 was substantive and mandatory, “It goes to the very life of the lien; observed, it gives the lien viability and continued life; disregarded, it cuts short its existence and potential effectiveness.” (at 63)
We are thus left with no alternative but to affirm the judgment below.